department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx 501-dollar_figure date date tax_exempt_and_government_entities_division release number release date legend org - organization name xx date cpa cpa address address org address employer_identification_number person to contact id number contact numbers phone fax certified mail - return receipt requested dear in a determination_letter dated november 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on september 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on forms 1120-pc u s property and casualty insurance_company income_tax return for the years ended december 20xx and december 20xx with us for future periods you are required to file form 1120-pc with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing acting director eo examinations cc cpa department of the treasury internal_revenue_service commerce street dallas tx tax exempt and oe legend org organization name date xx date address address cpa cpa taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax org address dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service these if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely sunita lough sunita lough director eo examinations enclosures publication publication form 6018-a report of examination envelope cc cpa department of the ‘treasury - internal_revenue_service ene 886a name of taxpayer org schedule no or exhibit year period ended april 20xx explanation of items legend org organization name co-1 co-4 co-3 co-2 xx date co-5 co-6 city city 2mp 4th 3r state state companies issue sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx if org does not qualify for tax exempt status for years ending january 20xx what are the tax consequences if the tax exempt status is revoked how will it affect future years facts org org was formed on april 19xx in the state of state the original name of the organization is org its assumed name is org its purpose as stated in its articles of incorporation is to provide an errors and omissions insurance program exclusively for local chapters agencies and life_insurance representatives of the co-5 which includes co-1 co-2 co-3 co-4 and any entity owned or controlled by any of them in a manner authorized for a purchasing group pursuant to articles dollar_figure of the state insurance code membership in the organization is limited to one class consisting of local chapters agencies and life_insurance representatives of co-5 a dissolution clause in the articles of incorporation states that upon dissolution any remaining assets shall be distributed to co-1 co-2 and co-4 org filed application form_1024 application_for recognition of exemption under sec_501 with the internal_revenue_service seeking exemption under internal_revenue_code irc sec_501 its purpose as stated in the application form is to provide an errors and omissions insurance program exclusively for local chapters agencies and life_insurance representatives of the co-5 and any entity owned by the group this activity also includes reporting errors and omissions claims to the errors and omissions carrier org is connected with the co-5 consisting co-1 co-2 co-3 co-4 to provide their local chapters agencies and representatives with errors and omissions insurance programs form 886-a rev department of the treasury - internal_revenue_service page -1- caren 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended april 20xx the application form also states that org does not own nor is these companies it owned by any of on november 19xx the organization received a determination_letter granting tax exempt status under internal_revenue_code irc c in response to the information_document_request idr mailed on march 20xx the organization provided copies of two insurance policies the information is provided below e name insurance agents and insurance brokers professional liability errors and e e e e e e e e e omissions insurance insurance_company co-6 city state master policy policy holder members of the org 20xx to 20xx limits of liability e as stated in each certificate- each claim each certificate holder e dollar_figure annual aggregate limit for all claims for all certificate holders deductible e e premium dollar_figure plus additional premium as agreed upon for those certificate holders as stated in each certificate- each claim each certificate holder dollar_figure annual aggregate deductible for all claims for all certificate holders with limits higher than dollar_figure name insurance agents and insurance brokers professional liability errors and omissions insurance insurance_company co-6 city state certificate of insurance_policy holder org association local chapter 20xx to 20xx limits of liability each claim dollar_figure e e annual aggregate for all claims for all certificate holders dollar_figure deductible e e each claim dollar_figure annual aggregate for all claims for all certificate holders dollar_figure at the end of the calendar_year 20xx there were policies outstanding a listing of the policyholders and the policies held was provided in response to the idr issued march 20xx form 886-arev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer org schedule no or exhibit year period ended april 20xx explanation of items department of the ‘i'reasury - internal_revenue_service form_990 was filed for the year ending april 20xx the following is a breakdown of the gross_receipts received by org for the year ending april 20xx and the percentage of gross premiums to gross_receipts for the same years per notice 20xx- org premiums written total premium sec_4 20xx _ interest dividend income _total gross_receipts percentage- gross premium reinsurance income to gross_receipts according to the information the organization made an election under sec_831 for the tax_year ended december 19xx org has not been involved in any court ordered liquidation during any part of 20xx or subsequent year law _and analysi sec_1 does qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- the gross_receipts of which for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums form 886-arev department of the treasury - internal_revenue_service page -3- 886a roya name of taxpayer org schedule no or exhibit year period ended april 20xx explanation of items department of the ‘lreasury - internal_revenue_service clause i shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee's family is an employee of another company exempt from tax under sec_501 these changes were applicable after date notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses form 886-a rev department of the treasury - internal_revenue_service page -4- oom 886a department of the ‘treasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended april 20xx sec_843 of the internal_revenue_code states that an insurance company’s annual_accounting_period shall be the calendar_year ending april as required a breakdown of gross_receipts and percentage of premiums to gross_receipts per notice_2006_42 would be as follows has been using a fiscal_year used a calendar_year as its annual_accounting_period if germania premiums written total premiums dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure interest dividend income dollar_figure totalgross receipts 'percentage-gross premium reinsurance income to gross_receipts ss dollar_figure dollar_figure s- dollar_figure based on the computations above it is determined that limitation for the years ended december did not meet the section e of the pension funding act of p l provides the effective date of the new requirements for exemption under sec_501 it states effective date- in general- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after december transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes april1 meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before january b on april - is in a receivership liquidation or similar proceeding under the supervision of a state court and form 886-arev department of the treasury - internal_revenue_service page -5- seyapn 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended april 20xx the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or december was not involved in a court ordered liquidation during or subsequent year therefore for the years beginning date exempt status under sec_501 did not qualify for tax if years beginning january does not qualify for tax exempt status for what are the tax consequences since germania did not qualify for tax exempt status under sec_501 for the years beginning january incorrect forms 1120-pc for the year beginning january filing of the forms was should have filed sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i ‘ the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary form 886-arrev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service korm 886a name of taxpayer org schedule no or exhibit year period ended april 20xx explanation of items regulations regs a discusses the time for making elections under i described in paragraph a of this section must be made by the later of- it states in general that except as otherwise provided in this section the elections a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective it states except based on the code and regulation sections above under b for the year under examination and for any future year since it has already filed the election in a prior year the election is for the year filed and for every year in the future where the organization files a form_1120 1120-pc required to follow the election and can not terminate it themselves is entitled to the relief i sec_3 if the tax exempt status is revoked how will it affect future years the tax exempt status should be revoked for the years beginning date form 1120-pc is required for each year and all future years where not qualify for exemption if in future years it may be allowed to file the form_990 for each year they qualify as a self-declared entity otherwise form 1120-pc would be required any year in the future that the form 1120-pc is required the election under sec_831 to its tax_return is required to attach a copy of meets the requirements under sec_501 does taxpayer’s position unknown at the time of this writing summary it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be required to be filed for any year where org does not qualify for exemption under sec_501 form 886-a crev department of the treasury - internal_revenue_service page -7-
